No instance can be found of such a procedure.
The counsel then stated that it would be impossible to render his client any further services, that he felt satisfied under the circumstances that would appear to the Court, upon trial, they never would grant a new trial; and if they should, an impression would be left on the public mind. That he wished the Court to give him an opportunity of looking into the books upon the subject of affidavits, so as to be able to ascertain whether authorities could be found authorizing the reception of the further affidavit of the defendant. *Page 218